                  Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 1 of 31



1    RACHEL LEDERMAN, SBN 130192
2
     Alexsis C. Beach & Rachel Lederman, Attorneys
     P.O. Box 40339
3    San Francisco, CA 94140-0339
     (415) 282-9300; fax (510) 590-9296
4
     rachel@bllaw.info
5
     R. MICHAEL FLYNN, SBN 258732
6
     Flynn Law Office
7    1720 Broadway, Suite 430
     Oakland, California 94612
8
     Phone: (510) 893-3226, fax: (866) 728-7879
9    michael@flo-law.com
10   Attorneys for plaintiffs
11

12                               UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14

15    JASMINE GAFFETT, KIERRA
      BROWN, and TOSHUA SEARS,                      CLASS ACTION COMPLAINT FOR
16
      Individually and on behalf of a class of      DAMAGES, DECLARATORY AND
17                                                  INJUNCTIVE RELIEF
      all persons similarly situated,
18

19        v.                                         42 U.S.C. § 1983
20
      CITY OF OAKLAND, SUSAN                        JURY TRIAL DEMANDED
21    MANHEIMER, LERONNE
22    ARMSTRONG, ALAMEDA
      COUNTY, GREGORY J. AHERN,
23
      DOES 1-100.
24

25

26         I.      INTRODUCTION
27   1.         Police have been targeting, brutalizing, and killing Black people since the
28   inception of law enforcement in the United States, and Oakland’s police force has



                       GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 1
                Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 2 of 31



1    shown a demonstrable history of violence against Black people and other people of
2    color in Oakland. This action arises out of protests across the nation in response to the
3    May 25, 2020, murder of George Floyd by Minneapolis Police Department officers.
4    The events in Minneapolis, soon after the deaths of Breonna Taylor and Ahmaud
5    Arbery, brought out millions of people around the country to condemn the deaths of
6    Black and Brown people by law enforcement in one of the largest social justice
7    movements in the United States history.1
8    2.      In Oakland, thousands took to the streets on a daily basis starting on May 29,
9    2020, to make their viewpoint known that police brutality and institutionalized racism
10   must end. The Oakland Police Department (“OPD”), and its mutual aid partner
11   Alameda County Sheriff Office (“ACSO”), brutally repressed the Oakland

12   demonstrators, targeting protestors with highly dangerous impact munitions (also

13   known as Specialty Impact Munitions “SIM”, Kinetic Impact Projectiles “KIP”, or

14   Projectile Impact Weapons “PIW”), explosive grenades and chemical agents, and

15
     wrongful arrests.

16
     3.      This misconduct by OPD and ACSO violated the plaintiffs’ constitutional rights

17
     and the CITY OF OAKLAND Police Department’s own Crowd Control and Crowd
     Management Policy. Said Policy was adopted by the CITY OF OAKLAND and OPD
18
     as part of the federal court settlement orders in four prior federal lawsuits arising from
19
     mass injuries caused by OPD’s and assisting agencies’ (including ACSO’s) misuse of
20
     these weapons and wrongful mass arrests at demonstrations: Coles / Local 10, ILWU, v.
21
     City of Oakland, Nos. C03-2961 TEH, C03-2962 TEH; Spalding, et al. v. City of
22
     Oakland, C11-02867 TEH, and Campbell, et al. v. City of Oakland, C11-05498 JST.
23
     (See Exhibit A, OPD Training Bulletin III-G, which is the Crowd Control and Crowd
24
     Management Policy as promulgated to the police force.)
25

26

27

28   1
      Black Lives Matter May Be the Largest Movement in U.S. History, NY Times, 3 Jul. 2020
     https://www.nytimes.com/interactive/2020/07/03/us/george-floyd-protests-crowd-size.html, last visited Feb. 2021.


                       GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 2
              Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 3 of 31



1    4.     This is a civil rights action for damages, injunctive and declaratory relief arising
2    from the unconstitutional OPD and ACSO violence toward demonstrators on May 29
3    and June 1, 2020.
4                                 II. JURISDICTION AND VENUE
5    5.     This action seeks damages and injunctive relief under 42 U.S.C. § 1983. This
6    Court has jurisdiction over the action under 28 U.S.C. §§ 1331 and 1343. It has
7    supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367.
8    6.     Venue properly lies within this District under 28 U.S.C. § 1391(b). The named
9    defendants perform their official duties in this District, and the events and omissions
10   giving rise to plaintiffs’ claims occurred in this District.
11   7.     Plaintiffs JASMINE GAFFETT, KIERRA BROWN and TOSHUA SEARS have

12   filed administrative claims with the City of Oakland and with Alameda County, in

13   compliance with California Government Code § 910 et seq. The City of Oakland denied

14   plaintiffs’ claim on February 1, 2021. More than 45 days have elapsed since the claim

15
     against Alameda County was submitted on October 16, 2020; therefore that claim is

16
     deemed denied.

17
                              III. INTRADISTRICT ASSIGNMENT
     8.     Pursuant to Local Rule 3-2(e), this action is properly assigned to the Oakland or
18
     San Francisco divisions of this Court.
19
                                             IV. PARTIES
20
            A. PLAINTIFFS
21
     9.     Plaintiff JASMINE GAFFETT is an adult resident of Alameda County,
22
     California.
23
     10.    Plaintiff KIERRA BROWN is an adult resident of Contra Costa County,
24
     California.
25
     11.    Plaintiff TOSHUA SEARS is an adult resident of Alameda County, California.
26
            B. DEFENDANTS
27
     12.    Defendant CITY OF OAKLAND is a municipal corporation, duly organized and
28
     existing under the laws of the State of California.


                    GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 3
              Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 4 of 31



1    13.    Defendant SUSAN MANHEIMER was at all times relevant herein, employed by
2    defendant City of Oakland as the Interim Chief of Police, and was acting within the
3    course and scope of that employment at all such times. At all material times, defendant
4    MANHEIMER was the final policy making official for the Oakland Police Department
5    (OPD), ultimately responsible for all policies, procedures or omission of procedures,
6    supervision, and training of OPD employees and for supervision of assisting agencies
7    brought in as mutual aid to OPD during Oakland events.
8    14.    Defendant LERONNE ARMSTRONG is employed by defendant City of Oakland
9    as its current Chief of Police, and was at all times relevant herein, its Deputy Chief of
10   Police, and was acting within the course and scope of that employment at all such times.
11   At all material times, defendant ARMSTRONG supervised the response to the June 1,

12   2020, demonstration, by the CITY OF OAKLAND Police and the assisting agencies

13   brought in as mutual aid to OPD during the June 1, 2020, demonstration.

14   15.     Defendant ALAMEDA COUNTY is a political and administrative subdivision

15
     of the State of California.

16
     16.    Defendant GREGORY J. AHERN is, and was at all times relevant herein, the

17
     elected Sheriff and Coroner of Alameda County. Defendant Ahern supervises the
     Alameda County Sheriff’s Office (ACSO) and all its personnel. At all material times,
18
     defendant Ahern was the final policy making official for the ACSO, ultimately
19
     responsible for all policies, procedures or omission of procedures, supervision, and
20
     training of ACSO employees.
21
     17.    The individual defendants are sued in their individual capacities.
22
     18.    The DOE defendants include other individuals who supervised and/or
23
     participated in the conduct complained of herein. Plaintiffs are informed and believe
24
     and therefore allege that each of the DOE defendants is legally responsible and liable
25
     for the incident, injuries and damages hereinafter set forth, and that each of said
26
     defendants proximately caused said incidents, injuries and damages by reason of their
27
     negligence, breach of duty, negligent supervision, management or control, violation of
28
     constitutional and legal rights, or by reason of other personal, vicarious or imputed


                    GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 4
              Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 5 of 31



1    negligence, fault, or breach of duty, whether severally or jointly, or whether based upon
2    agency, employment, or control or upon any other act or omission. Plaintiffs will ask
3    leave to amend this complaint to insert further charging allegations when such facts are
4    ascertained.
5    19.    In doing the acts alleged herein, defendants, and each of them, acted within the
6    course and scope of their employment.
7    20.    In doing the acts and/or omissions alleged herein, defendants, and each of them,
8    acted under color of authority and/or under color of law.
9    21.    In doing the acts and/or omissions alleged herein, defendants, and each of them,
10   acted as the agent, servant, employee and/or in concert with each of said other
11   defendants.

12                                           V. FACTS

13   22.    On May 25, 2020, Minneapolis police officers killed George Floyd, a 46-year-

14   old Black Minneapolis resident. A white police officer knelt on Mr. Floyd’s neck for

15
     nearly nine minutes while three other officers observed. Mr. Floyd died calling out for

16
     his mother and begging for his life as his death was recorded by passersby. The

17
     recording was shared on multiple media platforms for all the world to witness.
     23.    In the days and weeks following Mr. Floyd’s death, people across the country
18
     flooded into streets demanding an end to police brutality against Black people;
19
     protesting the deaths of Mr. Floyd, Breonna Taylor, Ahmaud Arbery, and countless
20
     others at the hands of police, through vigils, demonstrations, and public gatherings.
21
     24.    These constitutionally protected and essential protests occurred and continue
22
     amid the COVID-19 pandemic. Public health officials advised people to wear masks
23
     and to stay six feet apart to minimize the spread of the virus.
24
     25.    In anticipation of the Oakland protest organized for the evening of May 29,
25
     2020, attorneys of record for plaintiffs in the prior crowd control settlements emailed
26
     Chief Manheimer, Assistant Chief Darren Allison, Deputy Chiefs Leronne Armstrong
27
     and Roland Holmgren, Mayor Libby Schaaf, and City Attorney Barbara Parker to
28
     remind them of the City of Oakland’s and the OPD’s legal obligation to comply with


                    GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 5
              Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 6 of 31



1    the OPD Crowd Management and Crowd Control Policy in policing anticipated
2    demonstrations (Exhibit B, May 29, 2020 Letter).
3    26.    Specifically, the May 29, 2020 Letter reminded OPD and City of Oakland
4    officials that the federal court settlement agreements and orders in Spalding, et al. v.
5    City of Oakland, C11-02867, and Campbell, et al. v. City of Oakland, C11-05498,
6    mandate adherence to the Crowd Control Policy, promulgated as OPD Training
7    Bulletin III-G, in all crowd situations, and require OPD and the City to meet and confer
8    with plaintiffs' counsel before making any material change to TB III-G and associated
9    training outlines. (Exhibits A and B.)
10   27.    The May 29, 2020 Letter specifically mentioned that the Policy prohibits certain
11   weapons and types of force in the crowd context and restricts others. Chemical agents

12   and hand thrown pyrotechnic devices may not be used in crowd events without the

13   approval of the Incident Commander, absent exigent circumstances. (Exhibit A, ¶

14   V.H.4, p. 13, and Exhibit B.) Hand thrown pyrotechnic devices such as CS Blast

15
     grenades may not be thrown directly into a crowd. They must be deployed to explode at

16
     a safe distance from the crowd to minimize the risk of serious injury. (Exhibit A, ¶

17
     V.H.5, p. 14, and Exhibit B.) The May 29, 2020 Letter also mentioned that these
     devices have caused serious burns and permanent hearing loss when used in Oakland
18
     crowds. (Exhibit B.)
19
     28.    The May 29, 2020 Letter specified that, according to Oakland’s own policy,
20
     “Specialty Impact Less-Lethal Munitions (SIM) such as so called “foam” or “sponge”
21
     rounds and bean bags may never be used for crowd control or dispersal. In a crowd
22
     situation, the Policy requires a different standard for SIM than on patrol. SIM may only
23
     be used against a specific individual who is engaging in conduct that poses an
24
     immediate threat of loss of life or serious bodily injury to him or herself, officers, or the
25
     general public or who is engaging in substantial destruction of property which creates
26
     an immediate risk to the lives or safety of other persons. In such instances, SIM shall be
27
     used only when other means of arrest are unsafe and when the individual can be
28
     targeted without endangering other crowd members or bystanders, i.e. when the officer


                    GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 6
              Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 7 of 31



1    has a clear shot – not in the midst of a crowd. (Exhibit A, ¶ VI.F.2, p. 15 and Exhibit
2    B.)
3    29.    An OPD Chief’s Memorandum to all personnel further clarifies OPD’s policy
4    regarding use of SIM at crowd events, stating: “The mere fact that an individual is
5    picking up, about to throw, or throwing a chemical agent canister previously deployed
6    by OPD, or other object, does not automatically constitute an immediate threat of loss
7    of life or serious bodily injury. Members must consider the size and composition of the
8    object and the distance from which it is being thrown.” (Exhibit C, Chief’s Nov. 19,
9    2014 Memo.)
10   30.    The Chief’s Memorandum goes on to clarify that “Even when an individual's
11   conduct does constitute an immediate threat of loss of life or serious bodily injury,

12   Direct Fired SIM shall be used only when other means of arrest are unsafe and when

13   the individual can be targeted without endangering other crowd members or

14   bystanders. The member using SIM must have a shot the member reasonably believes

15
     can be taken and will only impact the intended target, given consideration of how close

16
     the individual is to others, whether crowd members are moving, and factors that may

17
     affect visibility and the accuracy of shot placement, such as chemical agent
     deployment.” (Exhibit C.)
18
     31.    The Chief’s Memorandum also states that “Medical attention shall be provided
19
     to any individual struck by SIM. All officers at the scene are responsible for ensuring
20
     that medical attention is available for injured persons and for people affected by
21
     chemical agents.” (Exhibit C.)
22
     32.    OPD and the City adopted these restrictions to prevent another tragedy like the
23
     permanent brain damage sustained by Scott Olsen, a young veteran who was
24
     accidentally struck in the head with a police "bean bag" while peacefully standing at a
25

26

27

28




                   GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 7
               Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 8 of 31



1    2011 demonstration. Mr. Olsen received a $4.5 million settlement from the City, but
2    will never regain full mental function.”2
3    33.     It is well recognized that impact munitions or SIM, also known as KIP or PIW,
4    can cause injuries ranging from localized contusions to severe organ damage and death.
5    Data from 1,984 SIM injuries revealed that 3% died and 15.5% were permanently
6    disabled as a result of being shot with SIM. (Haar RJ, Iacopino V, Ranadive N, et al.
7    Death, injury and disability from kinetic impact projectiles in crowd-control settings: a
8    systematic review. BMJ Open 2017;7:e018154. doi:10.1136/bmjopen-2017-018154; pp.
9    2-5.)
10   34.     Impact munitions caused at least 115 head injuries across the United States
11   during protests following the killing of George Floyd. (Physicians for Human Rights,

12   Shot in the Head, Sept. 14, 2020,

13   https://storymaps.arcgis.com/stories/29cbf2e87b914dbaabdec2f3d350839e accessed

14   Apr. 18, 2021.)

15
     35.     In addition to the provisions mentioned in the May 29, 2020, letter, the Oakland

16
     Crowd Control Policy and OPD Training Bulletin III-G govern OPD’s use of mutual

17
     aid at a demonstration or crowd event. They provide, inter alia,
             …[T]he [Incident Commander] shall be responsible for ensuring to the
18
             extent possible that mutual aid agencies:
19

20           1. Are briefed and in agreement with OPD’s Unity of Command structure
                under which only OPD Commanders may authorize the use of less
21
                lethal munitions for crowd control and dispersal;
22           2. Are briefed on OPD’s policy on prohibited weapons and force;
23           3. Do not bring or use any weapons or force that is prohibited under
                OPD’s policy;
24
             4. Are provided a copy of OPD’s Crowd Control Policy and Use of Force
25              policies;
26

27

28   2
      Olsen v. City of Oakland, No. C12-6333 SI; https://www.sfgate.com/crime/article/Occupy-
     protester-wounded-by-Oakland-police-gets-5337743.php.


                    GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 8
              Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 9 of 31



1           5. Are not assigned to front-line positions or used for crowd intervention,
2              control or dispersal unless there is a public safety emergency….

3
            (Exhibit A, ¶ IX, pp. 20-21.)
4

5
     36.    The above provisions regarding mutual aid were added to the OPD Policy in

6
     2013 as part of the aforementioned Spalding and Campbell settlement agreements, after

7
     OPD and mutual aid agencies such as ACSO caused many injuries, including at least
     one near-fatal injury, through their use of SIM and hand-thrown pyrotechnic grenades
8
     during the Occupy Oakland demonstrations in 2011. Following these events, the City of
9
     Oakland had the Frazier Group conduct an independent investigation, and adopted its
10
     report, findings and recommendations. These included, inter alia, that Mutual Aid
11
     officers should not be comingled with OPD officers on the front lines, “even under
12
     extreme conditions”, but rather, assigned specific missions to be carried out with
13
     department and unit integrity under the direction of OPD. (Frazier Report, June 14,
14
     2012, p. 13.)
15
                      The May 29 Oakland Demonstration: Jasmine Gaffett
16
     37.     At about 8 p.m. on May 29, 2020, demonstrators assembled at Broadway and
17
     14th Street in Oakland to express their views regarding the policing system that has
18
     systematically killed Black people and other people of color. Other participants came
19
     with medical supplies, water, and other aid for the demonstrators. And others, including
20
     journalists, legal observers, and passersby, simply observed the demonstration. Most of
21
     the demonstrators and observers wore masks and observed social distancing.
22
     38.    The defendants would ultimately inflict the same sort of ruthless violence on the
23
     demonstrators that the demonstrators were protesting, and that is prohibited by the OPD
24
     Crowd Control and Crowd Management Policy: indiscriminately dispersing tear gas
25
     and shooting impact munitions into the crowd, and detonating explosive grenades to
26   cause panic and disorientation. (See Exhibit A.)
27

28




                     GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 9
             Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 10 of 31



1    39.    On May 29, 2020, plaintiff Jasmine Gaffett attended the demonstration in
2    downtown Oakland to express her opposition to racist police violence and support for
3    the Black Lives Matter movement.
4    40.    Some time after 9pm, OPD and ACSO officers, formed a line across Broadway
5    near 7th Street in which officers from both departments were comingled on the front line
6    -- exactly as the City of Oakland’s own Frazier Report had found should not be done.
7    41.    Despite the fact that the crowd was largely peaceful, OPD declared the
8    demonstration an unlawful assembly, without lawful basis. At the same time, the OPD
9    and ACSO officers began being using CS Blast grenades and Stinger Grenades, and
10   teargas, such that the crowd did not have a chance to disperse in compliance with the
11   order before being subjected to the chemical agents and volley of small explosives --

12   which is explicitly prohibited by the OPD Policy. (Exhibit A, ¶ V.H.4.e, V.H.5.c, p.

13   14.) They also began shooting impact munitions into the crowd -- which is also

14   explicitly prohibited by the OPD Policy. (Exhibit A, ¶ VI.F.2, p. 15: “Direct Fired SIM

15
     may never be used indiscriminately against a crowd or group of persons even if some

16
     members of the crowd or group are violent or disruptive.”)

17
     42.    Plaintiff Gaffett stood near the front of the crowd, closest to the police line,
     wearing a red bandanna. She chanted and expressed views critical of the police and
18
     their response to the demonstration. Ms. Gaffett and the rest of the crowd retreated
19
     when the police began teargassing and shooting, but when the chemical agent cleared,
20
     they came back to continue demonstrating against police violence.
21
     43.    Ms. Gaffett, and others near her, were yelling at the police and telling them that
22
     what they were doing was wrong, but neither Ms. Gaffett, nor anyone near her, were
23
     throwing anything, physically or verbally threatening the police, or trying to breach the
24
     police line.
25
     44.    Then, without warning, DOE OPD and/or ACSO officers shot Ms. Gaffett twice
26
     in the leg, in quick succession, with impact munitions. Ms. Gaffett turned around and
27
     tried to run away from the police, but the DOE officers aimed at her and deliberately
28
     shot her again and again, while she fled. DOE OPD and/or ACSO defendants shot Ms.


                    GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 10
             Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 11 of 31



1    Gaffett a total of at least twenty times, all over her body. After the first two shots, the
2    DOE defendants kept shooting Ms. Gaffett from behind as she ran from them.
3    45.    Ms. Gaffett never presented any threat whatsoever to any of the OPD or ACSO
4    officers or to anyone else. There was no justification for the defendants to use any force
5    on her, and thus the twenty-plus shots with highly dangerous impact munitions were
6    completely unnecessary and unlawful.
7    46.    Ms. Gaffett finally escaped further fire by lying on the ground behind a utility
8    box. No OPD or ACSO officer offered her any first aid or summoned medical aid for
9    her despite the fact that the shooting occurred in full view of the entire line of OPD and
10   ACSO officers. This, too, violated the OPD Policy. (Exhibit A, ¶ VI.F.2.c, p. 15: “Any
11   person struck by a round shall be transported to a hospital for observation and any

12   necessary treatment. Ambulance service, if required, shall be ordered per Department

13   General Order I-4, AMBULANCE SERVICE. First aid, when necessary, shall be

14                                                administered per Training Bulletin III-K,

15
                                                  FIRST AID.”)

16
                                                  47. A nurse who was acting as a medic for

17
                                                  injured demonstrators gave Ms. Gaffett aid,
                                                  and she was eventually able to get home.
18
                                                  48. Ms. Gaffett was covered with large
19
                                                  welts. Among other places, she was hit close
20
                                                  to her spleen, kidneys, spine, and groin, and
21
                                                  in her right ring finger.
22
                                                  49. The OPD Crowd Control Policy
23
                                                  prohibits officers from discharging SIM at a
24
                                                  person's left armpit, spine, kidneys, or groin
25
                                                  unless deadly force would be justified.
26
                                                  (Exhibit A, ¶ VI.F.2.h, p. 16.)
27
     50.    In severe pain, Ms. Gaffett could barely move for two days, requiring assistance
28
     for the most basic functions. She remained laid up at home, in pain, for two weeks, but


                    GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 11
             Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 12 of 31



1    because she had been laid off due to the pandemic and had no health insurance, she did
2    not immediately seek healthcare.
3    51.    When Ms. Gaffett was seen at a clinic two weeks after being shot she still had
4    visible ecchymosis with hard, swollen lumps, and her right ring finger was found to be
5    fractured.
6             The June 1 Oakland Demonstration: Toshua Sears and Kierra Brown
7
     52.    On June 1, 2020, young people including many Black and Brown high school
8
     students and others held a march to protest racist police violence. The march started at
9
     Oakland Technical High School, and was planned to end with speeches at the Oakland
10
     Police Administration Building. At the onset, the organizers announced that the protest
11   was peaceful and explicitly called for “no destruction.”
12   53.    Despite the fact that the march was peaceful, Alameda County declared an 8pm
13   curfew. Also, on June 1, 2020, the City of Oakland declared a local emergency and 8
14   p.m. to 5 a.m. curfew.
15   54.    On information and belief, defendant LERONNE ARMSTRONG was the Incident
16   Commander in charge of the OPD and mutual aid officers’ response to the June 1, 2020,
17   demonstration.
18   55.    Well prior to the curfew hour, Oakland and Alameda County officers formed lines
19   blocking the demonstrators’ path, forcing many of them to stop at Oscar Grant / Frank
20   Ogawa Plaza rather than at the Police Administration Building.
21   56.    At approximately 5 p.m., after the march had already started, the County of
22   Alameda and the City of Oakland began disseminating the message that a curfew would
23   begin just three hours later.
24   57.    A smaller number of demonstrators continued from Oscar Grant Plaza towards the
25   Police Administration Building. At Washington Street and 8th Street, the demonstrators

26   met a line of police outfitted in full riot gear. The OPD ‘kettled’ the group via line

27   formations and by way of their vehicles, blocking opportunities for egress.

28   58.    Without warning and before the curfew hour, the OPD and ACSO used chemical



                    GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 12
             Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 13 of 31



1    weapons, threw explosive blast grenades and pyrotechnic devices, and shot impact
2    munitions into the crowd of confined demonstrators, causing chaos. A dispersal
3    announcement that many or most of the crowd could not hear or decipher was made a
4    couple of seconds prior to the bombardment of chemical weapons, impact munitions and
5    blast grenades. The police filled the entire block between 8th and 9th St. with a virtual
6    wall of CS gas and smoke that impeded, rather than aided the demonstrators in dispersing
7    as people had difficult seeing and breathing, and impacted neighboring residents and
8    business in this dense urban area of downtown Oakland.
9    59.    Plaintiffs KIERRA BROWN and TOSHUA SEARS each attended the June 1,
10   2020, march to protest racist police violence. Mr. Sears, who is Black, carried a sign, “All
11   lives matter even ours”.

12   60.    TOSHUA SEARS was in the area of 8th and Broadway, when well before 8pm,

13   DOE OAKLAND Police and ALAMEDA COUNTY Sheriff officers blocked egress on

14   three sides and at about 7:40pm, without warning, DOE OAKLAND and ALAMEDA

15
     COUNTY officers threw and shot chemical weapons, explosive grenades and SIM into

16
     the crowd. The crowd had been peaceful, and Mr. Sears did not hear the police give any

17
     warnings, orders or announcements, nor did he see any crowd activity that would justify
     the sudden use of force. Mr. Sears began to leave, when suddenly, he felt an enormous
18
     impact as a DOE OAKLAND Police or ALAMEDA COUNTY Sheriff officer shot him
19
     with an impact projectile in the right hip / buttock area.
20
     61.    At first, Mr. Sears did not know if he had been shot with a live bullet or a so-called
21
     less lethal impact munition. It was terrifying. Chemical agent burned Mr. Sears’ eyes,
22
     mouth and nose. It was hard to see and breathe. He hobbled away as best he could and
23
     called his wife to pick him up.
24

25

26

27

28




                   GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 13
             Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 14 of 31



1                                             62.     At home, Mr. Sears washed his face and
2                                             flushed his eyes out but his eyes swelled and
3                                             remained swollen for days. His vision was
4                                             affected as a result of chemical conjunctivitis
5                                             caused by his exposure to the chemical agent.
6                                             His hip remained extremely painful and
7                                             developed a large, hard, swollen lump. It was
8                                             hard to read or walk for some time. He could not
9                                             sleep on his side. The lump and pain persisted
10                                            for months.
11                                            63.     Mr. Sears never presented any threat

12                                            whatsoever to any of the OPD or ACSO

13                                            officers or to anyone else. There was no

14   justification for the defendants to use any force on him, and thus both the shot and

15
     teargas were completely unnecessary and unlawful.

16
     64.    Many other demonstrators were shot in the back as they were fleeing the

17
     shooting, explosive grenades and chemical weapons, only to be impeded by police lines
     kettling them from all directions.
18
     65.    Public health and other medical experts have condemned the use of tear gas and
19
     other respiratory irritants on protesters as increasing the risk for COVID-19 by making
20
     the respiratory tract more susceptible to infection, exacerbating existing inflammation,
21
     and inducing coughing, as well as by forcing those exposed to remove masks that have
22
     been contaminated.
23
     66.    KIERRA BROWN was not at 8th and Broadway when the police used the
24
     chemical weapons, but went to 14th and Broadway after the march to help wash people’s
25
     eyes who had been affected by the chemical agent. While Ms. Brown was doing this, the
26
     police approached and pushed the crowd further up Broadway. Ms. Brown was running
27
     toward 15th Street, which was what it seemed the police wanted the crowd to do, when a
28
     DOE OAKLAND or ALAMEDA COUNTY Sheriff officer shot her in the back of her


                   GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 14
              Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 15 of 31



1    right leg.
2    67.    The OAKLAND and ALAMEDA COUNTY officers then trapped Ms. Brown and
3    others between their lines and detained them, zip tying Ms. Brown and the others’ hands.
4    The kettling occurred before 8pm.
5    68.    DOE OAKLAND Police officers took Ms. Brown to a parking garage for
6    processing before ultimately releasing her with a citation. She was never charged with
7    any crime.
8    69.    Ms. Brown never presented any threat whatsoever to any of the OPD or ACSO
9    officers or to anyone else. There was no justification for the defendants to use any force
10   on her, and thus shooting her with highly dangerous SIM as she attempted to flee in
11   response to the police action was completely unnecessary and unlawful.

12   70.    There was no probable cause to arrest Ms. Brown.

13   71.    That night, Ms. Brown’s leg swelled and became numb from hip to ankle. She

14   experienced uncomfortable tingling, and her leg developed a hard, swollen lump.

15
     72.    Ms. Brown has never regained full sensation in her right leg and is at risk of losing

16
     mobility in her foot as a result of being shot by the DOE OPD or ACSO officer.

17

18

19

20

21

22

23

24

25

26

27

28   73.    Ms. Gaffett, Ms. Brown and Mr. Sears wish to continue to express their views on


                   GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 15
             Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 16 of 31



1    police brutality and institutionalized racism by participating in public protests on the
2    streets of Oakland, but are afraid that they will again be subjected to unlawful law
3    enforcement violence and wrongful arrests.
4    74.    Defendants’ actions on May 29 and June 1 violated every provision of the CITY
5    OF OAKLAND’s Crowd Management and Crowd Control Policy that the attorneys had
6    warned about in their May 29 letter, and more. Oakland’s own policy and the law are
7    clear that verbal criticism or abuse of officers is not grounds for arrest or use of force.
8    And while police may use force to defend themselves against an individual, it is both
9    illegal and a violation of Oakland’s policy to use impact munitions indiscriminately
10   against a crowd.
11   75.     Defendants’ actions on May 29 and June 1 violated the Policy’s provisions which

12   prohibit impact munitions and explosive grenades from being fired into crowds, and

13   allow impact munitions to be used only against “a specific individual who is engaging in

14   conduct that poses an immediate threat of loss of life or serious bodily injury to him or

15
     herself, officers, or the general public or who is engaging in substantial destruction of

16
     property which creates an immediate risk to the lives or safety of other persons” (Ex. A, ¶

17
     VI.F.2.a, p. 15); provisions limiting the use of chemical weapons (Ex. A, ¶¶ V.H.4,
     V.H.5, pp. 13-14); and the requirement that OPD ensure mutual aid agencies do not bring
18
     or use any weapons or force that is prohibited under this policy, and not be assigned to
19
     front-line positions unless there is a public safety emergency (Ex. A, ¶ IX, p. 20). ACSO
20
     brought and used prohibited weapons including Stinger Grenades at the May 29 and June
21
     1 events, violating Oakland’s Policy, ¶ IX.3, and ACSO officers, including the DOE
22
     ACSO defendants, were comingled with OPD in front-line positions, violating ¶ IX.5 and
23
     the City of Oakland’s Frazier Report findings.
24
     76.    On May 29 and June 1, defendants also violated the Crowd Control Policy
25
     provision providing that “Any person struck by a round shall be transported to a hospital
26
     for observation and any necessary treatment.” (Exhibit A, ¶ VI.F.2.c, p. 15.) None of the
27
     plaintiffs were offered medical aid by OPD or City of Oakland personnel.
28
     77.    Following the May 29 – June 1 demonstrations, CITY OF OAKLAND officials


                    GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 16
             Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 17 of 31



1    made a number of false and misleading statements to the public and media about the
2    demonstrations and the actions of OAKLAND police officers and mutual aid agencies,
3    fabricating and/or exaggerating reports of property destruction and supposed aggression
4    by demonstrators while minimizing the police violence and injuries caused by the police.
5    78.    On being confronted with a photograph of Ms. Gaffett’s injuries, which were
6    inflicted by defendants on May 29, CITY OF OAKLAND officials stated falsely and
7    publicly that the photograph was a hoax and depicted someone in Texas.
8    79.    Defendants’ acts were willful, wanton, malicious, and oppressive, and done with
9    conscious disregard and deliberate indifference for plaintiff’s rights and safety, justifying
10   an award of punitive damages.
11   80.    As a direct and proximate result of the conduct of defendants described herein,

12   plaintiffs have been denied their constitutional, statutory and legal rights as stated below,

13   and have suffered general and special damages, including but not limited to, pain,

14   suffering, humiliation, emotional distress, fear, anxiety, disabilities, medical and related

15
     expenses, and other damages in amounts according to proof.

16
     81.    Plaintiffs have incurred, and will continue to incur, attorneys’ fees and costs in

17
     amounts to be determined according to proof.
             VII. MONELL AND SUPERVISORY LIABILITY ALLEGATIONS
18
     82.    The constitutional violations alleged herein were the proximate result of decisions,
19
     orders, acts and omissions of the CITY OF OAKLAND’S authorized policymakers
20
     including but not limited to defendant MANHEIMER; and ALAMEDA COUNTY’s
21
     policymakers including but not limited to defendant AHERN.
22
     83.    This included the decision for ALAMEDA COUNTY and the CITY OF
23
     OAKLAND to declare a curfew on June 1, which was unconstitutional as further
24
     explained below, and used as a pretext for wrongful arrests of Ms. BROWN and others.
25
     84.    MANHEIMER, ARMSTRONG, AHERN, and DOE City officials and County
26
     officials caused the CITY OF OAKLAND police officers’ and ALAMEDA COUNTY
27
     Sheriff’s officers’ constitutional violations complained of herein by failing to provide
28
     adequate policies, training, supervision, and command of their officers assigned to the


                   GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 17
             Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 18 of 31



1    May 29- June 1, 2020, demonstrations to stop the officers from using excessive force,
2    making wrongful arrests, and depriving plaintiff and class members of their First
3    Amendment rights; and by approving the use of impact munitions, explosive grenades
4    and pyrotechnic devices, and chemical weapons at the demonstrations, which resulted in
5    such weapons being used in an unconstitutional, indiscriminate, unnecessary, and
6    excessive manner. MANHEIMER, ARMSTRONG, AHERN, and DOE CITY OF
7    OAKLAND and ALAMEDA COUNTY officials did this despite being well aware of the
8    constitutional limitations on the use of force and arrests at demonstrations and of lawful
9    crowd management and crowd control tactics, as set forth in the CITY OF OAKLAND’s
10   own Crowd Management and Crowd Control Policy.
11   85.    Plaintiffs further allege that the constitutional violations alleged herein were the

12   proximate result of a repeated course of conduct by members of the OPD and ACSO

13   tantamount to a custom, policy, pattern or repeated practice of condoning, ratifying

14   and/or tacitly encouraging the abuse of police authority, and disregard for the

15
     constitutional rights of citizens, including the rights of the plaintiffs and class members.

16
     86.    Plaintiffs are further informed and believe and thereon allege that the

17
     constitutional violations alleged herein were the proximate result of a custom, policy,
     pattern or practice of deliberate indifference by defendants CITY OF OAKLAND and
18
     ALAMEDA COUNTY to the repeated violations of the constitutional rights of citizens
19
     by defendants’ law enforcement officers, which have included, but are not limited to, the
20
     repeated use of excessive force, and the repeated failure to properly and/or adequately
21
     train, supervise and/or discipline officers with respect to the use of excessive force,
22
     constitutional limitations on the use of force; the repeated failure by CITY OF
23
     OAKLAND and ALAMEDA COUNTY’s high ranking officials, OPD and ACSO
24
     managers and/or supervisors to hold officers accountable for violating the rights of
25
     citizens; and/or other customs, policies and/or practices subject to continuing discovery.
26
     87.    Plaintiffs are informed and believe that the constitutional violations alleged herein,
27
     to the extent they involved use of force by ALAMEDA COUNTY officers, were the
28
     proximate result of a policy, pattern and practice by CITY OF OAKLAND and its high


                   GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 18
             Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 19 of 31



1    ranking police officials of allowing ALAMEDA COUNTY officers assisting OAKLAND
2    with mutual aid to violate OAKLAND’s Crowd Control Policy by bringing weapons to
3    Oakland that are prohibited by the Policy, and using impact munitions, Stinger grenades
4    and other force in a manner specifically prohibited by Oakland’s Policy, in defiance of
5    the Spalding and Campbell federal court settlement orders; and a policy, pattern and
6    practice by ALAMEDA COUNTY and its Sheriff of refusing to follow OAKLAND’s
7    Crowd Control Policy while providing mutual aid to the CITY OF OAKLAND.
8    88.    Plaintiffs are informed and believe that defendants MANHEIMER,
9    ARMSTRONG, AHERN, and DOE defendants, and/or each of them, caused the
10   violation of the plaintiffs’ constitutional rights as a result of their supervisory
11   malfeasance and/or deliberate indifference to the need for more or different training,

12   supervision and/or discipline of the CITY OF OAKLAND Police and ALAMEDA

13   COUNTY Sheriff’s Office personnel assigned to the subject incident, to prevent the

14   foreseeable violation of plaintiffs’ constitutional rights, as further discussed above.

15
                             VIII. CLASS ACTION ALLEGATIONS

16
     89.    Plaintiffs seek class certification pursuant to Fed.R.Civ.P. 23(a), and Fed.R.Civ.P.

17
     23(b)(2), to pursue claims for injunctive and declaratory relief on behalf of themselves
     and all persons similarly situated.
18
     90.    The class is defined as all persons who have in the past participated, presently are
19
     participating, or may in the future participate in, or be present at, demonstrations and
20
     crowd events within the City of Oakland in the exercise of their rights of free speech,
21
     assembly, association, petition, and of the press.
22
     91.    This case satisfies the prerequisites of a Rule 23 class action. The class is so
23
     numerous that joinder of all members is impracticable. The class consists of hundreds or
24
     even thousands of people.
25
     92.    There are questions of law and fact common to the class, in that the named
26
     plaintiffs claim that defendants’ unlawful use of force and threats of force at the
27
     demonstrations described herein, were based on OPD and ACSO policies and orders that
28
     were unlawful and chilled their First Amendment rights.


                    GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 19
               Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 20 of 31



1    93.      The questions of law and/or fact which predominate over any question affecting
2    only individual class members include whether defendants improperly declared an
3    unlawful assembly depriving peaceful participants of their First Amendment rights,
4    whether defendants used excessive force against peaceful participants, whether
5    defendants' motivation was to deprive participants of their First Amendment rights, and
6    whether defendants engaged in racial, content and viewpoint-discrimination.
7    94.      By ordering and allowing officers to use unjustified force on the crowd at the
8    demonstrations, and failing to implement policies prohibiting such use of excessive force
9    and requiring OPD to brief mutual aid agencies on the Crowd Control and Crowd
10   Management Policy, ensure they do not bring or use any weapons or force that is
11   prohibited under this policy, and not assign mutual aid to front-line positions unless there

12   is a public safety emergency, defendants have acted on grounds generally applicable to

13   the class, so that injunctive and declaratory relief is appropriate respecting the class as a

14   whole.

15
     95.      The questions of law and fact common to the classes, which are outlined above,

16
     predominate over any questions affecting only individual members.

17
     96.      The claims of the named plaintiffs are typical of the claims of the class in that the
     named plaintiffs and class members claim that their First Amendment rights have been
18
     chilled by the same misconduct of defendants and seek protection to bar the repeat of
19
     those violations in the future.
20
     97.      The class representatives will fairly and adequately protect the interests of the
21
     class because they were subject to the unlawful law enforcement conduct complained of
22
     herein, and have no interests antagonistic to the class.
23
     98.      The class representatives will fairly and adequately represent the common class
24
     interest. The class representatives have a strong interest in achieving the relief requested
25
     in this Complaint, they have no conflicts with members of the plaintiff class, and they
26
     will fairly and adequately protect the interests of the class.
27
     99.      The class representatives are represented by counsel who are well-experienced in
28
     federal civil rights class action litigation and are familiar with the issues in this case.


                     GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 20
              Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 21 of 31



1    100.    Counsel for the class representatives know of no conflicts among or between
2    members of the class, the named plaintiffs, or the attorneys in this action.
3    101.    In accordance with FRCP Rule 23(b)(1)(A), the prosecution of separate actions by
4    individual members of the class would create a risk of inconsistent or incompatible
5    standards of conduct for the defendants, thereby making a class action the superior
6    method of adjudicating the controversy.
7    102.    In accordance with FRCP Rule 23(b)(1)(B), prosecutions of separate actions by
8    individual members of the classes would create a risk of adjudications with respect to
9    individual members of the class which would, as a practical matter, substantially impair
10   or impede the interests of the other members of the class to protect their interests.
11   103.    In accordance with FRCP Rule 23(b)(2), defendants have acted on grounds

12   generally applicable to the class, so that final injunctive relief or corresponding

13   declaratory relief is appropriate respecting the class as a whole.

14                                  IX. CLAIMS FOR RELIEF

15                           COUNT ONE – INJUNCTIVE RELIEF
16          (First, Fourth And Fourteenth Amendments, 42 U.S.C. § 1983; California
                       Constitution Articles 1 §§ 2, 3, 7, 13; Cal. Penal Code
17
                        § 835.5; Civil Code § 52.1; and Civil Code § 815.6)
18

19   104.    Plaintiffs reallege and incorporate herein by reference the preceding paragraphs of

20   this Complaint.

21   105.    The Defendants engaged in repeated, widespread violations of law, as outlined

22
     above, over the course of at least several nights, using excessive force against hundreds if

23
     not thousands of protestors in retaliation for their protected First Amendment activity;
     imposing a curfew without accommodating the right to peaceable assembly and protest;
24
     declaring unlawful assemblies without adequate sound amplification and without
25
     providing adequate notice, means and opportunity to disperse before taking aggressive
26
     police action including the use of highly dangerous impact munitions / SIM, chemical
27
     weapons and explosive grenades; hitting large numbers of protestors with impact
28
     munitions / SIM, grenades, and using chemical weapons on them, all with unreasonable


                    GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 21
                Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 22 of 31



1    and excessive force; failing to provide medical aid or decontamination to persons
2    defendants shot and/or teargassed; and unlawfully arresting and detaining dozens of
3    people.
4    106.      The CITY OF OAKLAND, through MANHEIMER, ARMSTRONG and the
5    OPD, and ALAMEDA COUNTY, through AHERN and the ACSO, have failed to train
6    their officers in the constitutional responses to demonstrations as revealed by the above
7    allegations.
8    107.      Without intervention by this Court, the plaintiffs and class members, who have
9    participated, observed or documented protest activities and wish to do so in the future,
10   particularly related to police violence and racial justice, are at risk of having their rights
11   violated in the future due to the defendants’ demonstrated pattern of constitutional

12   violations. The plaintiffs have no adequate remedy at law to protect the future lawful

13   exercise of their constitutional rights, and, without action by this court, will suffer

14   irreparable injury, thereby entitling them to injunctive and declaratory relief.

15
     108.      The Defendants have acted and refused to act on grounds generally applicable to

16
     the putative class. Injunctive and declaratory relief for the class as a whole is appropriate.

17
     109.      Defendants’ policies, practices, customs, conduct and acts alleged herein have
     resulted and will continue to result in irreparable injury to the plaintiffs, including but not
18
     limited to violations of their constitutional and statutory rights. Plaintiffs have no plain,
19
     adequate or complete remedy at law to address the wrongs described herein. Plaintiffs
20
     intend in the future to exercise their constitutional rights of freedom of speech and
21
     association by engaging in demonstrations, observation and documentation of
22
     demonstrations and police actions, and other expressive activities in the City of Oakland.
23
     Defendants’ conduct described herein has created fear, anxiety and uncertainty among
24
     plaintiffs with respect to their exercise now and in the future of these constitutional
25
     rights.
26
     110.      Specifically, plaintiffs are concerned that if they participate in, observe or
27
     document protest activities in the City of Oakland they will again be subjected to
28
     unreasonable and excessive force by OPD and ACSO.


                      GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 22
             Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 23 of 31



1    111.   Plaintiffs are concerned that, when they are engaged in protest activities,
2    Defendants will impose curfews without accommodating or attempting to accommodate
3    First Amendment rights; will not provide adequate notice of such curfews or in the event
4    unlawful assemblies are declared; will not provide adequate means and opportunity to
5    disperse; and will again employ indiscriminate, racially discriminatory, unreasonable or
6    excessive force, injuring and terrifying protestors.
7    112.   Plaintiffs are also concerned that that if they participate in, observe or document
8    protest activities in the City of Oakland they will be wrongfully detained and arrested by
9    members of OPD and/or ACSO.
10   113.   Plaintiffs therefore seek injunctive relief from this court to ensure that plaintiffs
11   and persons similarly situated will not suffer violations of their rights from defendants’

12   illegal and unconstitutional policies, customs, and practices described herein.

13   114.   Plaintiffs seek injunctive relief in the form of an order prohibiting OPD and ACSO

14   from using chemical weapons, explosive grenades, and impact munitions in crowds.

15
     115.   Plaintiffs also seek injunctive relief in the form of an order requiring that

16
     defendants seal and destroy and records derived from the arrests for curfew violations,

17
     including but not limited to KIERRA BROWN, including fingerprints, photographs, and
     other identification and descriptive information, and all information, and biological
18
     samples and information obtained from such biological samples collected from such
19
     arrestees, and identify all entities and agencies to which such information has been
20
     disseminated; and that all such disseminated records be collected and destroyed.
21
                           COUNT TWO – DECLARATORY RELIEF
22
     116.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
23
     Complaint.
24
     117.   An actual controversy exists between plaintiffs and defendants in that plaintiffs
25
     contend that the policies, practices and conduct of defendants alleged herein are unlawful
26
     and unconstitutional, whereas plaintiffs are informed and believe that defendants contend
27
     that said policies, practices and conduct are lawful and constitutional. Plaintiffs therefore
28
     seek a declaration of rights with respect to this controversy pursuant to 28 U.S.C. §§


                   GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 23
             Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 24 of 31



1    2201-2202.
2                               COUNT THREE – 42 U.S.C. § 1983
3                       VIOLATION OF FIRST AMENDMENT RIGHTS
4    118.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
5    Complaint.
6    119.   Plaintiffs’ association with the anti-police violence/ racial justice demonstrations
7    and observation and/or documentation of the police response were substantial and
8    motivating factors for the defendants use of excessive force on all of the plaintiffs, and in
9    the case of KIERRA BROWN and class members, arrest them. The acts and/or omissions
10   of the defendants, and each of them, individually and/or while acting in concert with one
11   another, chilled the plaintiffs’ rights to freedom of speech, expression and association,

12   under the First Amendment to the United States Constitution.

13   120.   The curfew order also violated and chilled the plaintiffs’ First Amendment rights.

14   121.   As a result of Defendants’ wrongful conduct, the plaintiffs suffered damages as

15
     alleged above.

16
     122.   As a result of Defendants’ wrongful conduct, and the potential that such conduct

17
     will recur, the class is entitled to relief from the potential that such violations will recur.
     123.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
18
                                  COUNT FOUR - 42 U.S.C. § 1983
19
                      EXCESSIVE FORCE – U.S. Const., 4th and 14th Amds.
20
     124.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
21
     Complaint.
22
     125.   The acts and/or omissions of the defendants, and each of them, individually and/or
23
     while acting in concert with one another, violated plaintiffs’ rights to be free from
24
     excessive force, under the Fourth and Fourteenth Amendments to the United States
25
     Constitution.
26
     126.   As a result of Defendants’ wrongful conduct, the named plaintiffs suffered
27
     damages as alleged above.
28
     127.   As a result of Defendants’ wrongful conduct, and the potential that such conduct


                     GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 24
             Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 25 of 31



1    will recur, the class is entitled to relief from the potential that such violations will recur.
2    128.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
3                                  COUNT FIVE –42 U.S.C. § 1983
4                    WRONGFUL ARREST – U.S. Const., 4th and 14th Amds.
5             Plaintiff KIERRA BROWN and the CLASS Against All Defendants.
6    129.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
7    Complaint.
8    130.    There was no probable cause to support the arrests of KIERRA BROWN and the
9    CLASS. Therefore, the acts and/or omissions of the defendants, and each of them,
10   individually and/or while acting in concert with one another, violated plaintiffs’ rights to
11   be free from wrongful arrest, under the Fourth and Fourteenth Amendments to the United

12   States Constitution.

13   131.   Defendants’ above-described conduct violated BROWN and the class members’

14   rights to be free from unreasonable seizures under the Fourth Amendment and under the

15
     Fourteenth Amendment’s due process clause and the state constitutional analogues.

16
     132.   As a result of Defendants’ wrongful conduct, and the potential that such conduct

17
     will recur, the Class is entitled to relief from the potential that such violations will recur.
     133.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
18
                                   COUNT SIX – 42 U.S.C. § 1983
19
     VIOLATION OF THE FOURTEENTH AMENDMENT – EQUAL PROTECTION
20
     134.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
21
     Complaint.
22
     135.   The named and DOE unidentified defendants subjected plaintiffs, many of whom
23
     are people of color and all of whom were protesting anti-Black racist police violence and
24
     in support of the movement for Black lives, to excessive force and/or unlawful detention
25
     and arrest, and/or suppressed their right to freedom of speech and assembly, with
26
     discriminatory motive and intent, and racial animus toward each and every plaintiff
27
     individually and as a group, either because of their identity and/or because of what they
28
     were protesting, and therefore violated plaintiffs’ rights under the Equal Protection


                    GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 25
             Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 26 of 31



1    Clause of the Fourteenth Amendment.
2    136.   As a result of Defendants’ wrongful conduct, the plaintiffs suffered damages as
3    alleged above.
4    137.   As a result of Defendants’ wrongful conduct, and the potential that such conduct
5    will recur, the Class is entitled to relief from the potential that such violations will recur.
6    138.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
7                               COUNT SEVEN – 42 U.S.C. § 1983
8                 Conspiracy to Deprive Plaintiffs of Their Constitutional Rights
9    139.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
10   Complaint.
11   140.   Each of the named and unidentified Defendant Officers along with Defendants

12   CITY OF OAKLAND, CHIEF MANHEIMER, CHIEF ARMSTRONG, ALAMEDA

13   COUNTY, and SHERIFF AHERN, acted in concert with each other and conspired by

14   concerted action to accomplish an unlawful purpose by unlawful means.

15
     141.   Each of the Defendants took concrete steps to enter into an agreement to

16
     unlawfully use excessive force on all Plaintiffs without notice or cause, and to detain and

17
     arrest certain Plaintiffs, knowing they lacked reasonable suspicion and/or probable cause
     to do so, and for the purpose of violating Plaintiffs’ First, Fourth, and Fourteenth
18
     Amendment rights.
19
     142.    Defendants CITY OF OAKLAND, CHIEF MANHEIMER, CHIEF
20
     ARMSTRONG, ALAMEDA COUNTY, and SHERIFF AHERN, took concrete steps to
21
     enter into an agreement with DOE Defendants retroactively justify and cover-up
22
     Defendant Officers’ unwarranted use of excessive force on all Plaintiffs and to
23
     unlawfully detain and arrest Plaintiffs for the purpose of violating Plaintiffs’ First,
24
     Fourth, and Fourteenth Amendment rights.
25
     143.   In furtherance of this conspiracy, each of the Defendant Officers committed
26
     specific overt acts, misusing their police powers for the purpose of violating Plaintiff’s
27
     rights. They accomplished this goal by using unwarranted, excessive force on all
28
     Plaintiffs, including, but not limited to, using CS Blast and Stinger grenades to break up


                    GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 26
             Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 27 of 31



1    lawful demonstrations, shooting dangerous impact munitions at protestors, and firing
2    chemical weapons into lawful crowds. Defendants also unlawfully arrested BROWN and
3    class members knowing they lacked reasonable suspicion and/or probable cause to do so.
4    144.   Defendants CITY OF OAKLAND, CHIEF MANHEIMER, CHIEF
5    ARMSTRONG, ALAMEDA COUNTY, and SHERIFF AHERN, committed additional
6    specific overt acts, misusing their powers as high-ranking officials for the purpose of
7    violating Plaintiff’s rights. They accomplished this goal by using ACSO officers brought
8    in as mutual aid to police the Oakland demonstration and violate the OPD Crowd Control
9    and Crowd Management Policy by using prohibited weapons and using force in a
10   prohibited manner that violated the plaintiffs’ constitutional rights; by issuing an
11   unconstitutional curfew order without adequate notice and directing Defendant Officers

12   to enforce the order against Plaintiffs. Further, they covered up Defendant Officers’

13   constitutional violations of Plaintiffs’ rights by falsely claiming that the police were

14   under attack by “violent disruptors” and “professional agitators” who were “stacking up

15
     bottles” and “making Molotov cocktails” to throw at the police prior to the police use of

16
     force; and by falsely claiming that a photograph depicting plaintiff GAFFETT’s injuries

17
     was a hoax and depicted someone in Texas.
     145.   Each individual named and unknown Defendant is therefore liable for the
18
     violation of Plaintiffs’ rights the by any other individual Defendant.
19
     146.   As a direct and proximate result of the result of the Defendants’ conspiracy,
20
     Plaintiffs suffered damages as alleged above.
21
     147.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
22
                                COUNT EIGHT – 42 U.S.C. § 1983
23
                                         Failure to Intervene
24
     148.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
25
     Complaint.
26
     149.   During the events described above, the defendants stood by without intervening to
27
     prevent the violations of plaintiffs’ constitutional rights heretofore alleged, even though
28
     the violations occurred in plain view of numerous CITY OF OAKLAND Police Officers


                   GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 27
             Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 28 of 31



1    and ALAMEDA COUNTY Sheriff Officers and the defendants had the opportunity and
2    duty to do so.
3    150.   The misconduct described in this Count was objectively unreasonable and was
4    undertaken intentionally, with malice and knowing disregard for plaintiffs’ clearly
5    established constitutional rights.
6    151.   As a result of defendants’ wrongful conduct, all of the plaintiffs suffered damages
7    as alleged above.
8    152.   As a result of defendants’ wrongful conduct, and the potential that such conduct
9    will recur, plaintiffs and the class are entitled to relief from the potential that such
10   violations will recur.
11   153.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.

12                            COUNT NINE – CALIFORNIA BANE ACT

13   154.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this

14   Complaint.

15
     155.   The acts and/or omissions of the defendants, and each of them, individually and/or

16
     while acting in concert with one another, constituted interference, and attempted

17
     interference, by threats, intimidation and coercion, with plaintiffs’ peaceable exercise and
     enjoyment of rights secured by the Constitution and laws of the United States and the
18
     State of California, in violation of California Civil Code § 52.1.
19
     156.   As a result of defendants’ wrongful conduct, all of the plaintiffs and damages class
20
     members suffered damages as alleged above.
21
     157.   As a result of defendants’ wrongful conduct, and the potential that such conduct
22
     will recur, plaintiffs and the class are entitled to relief from the potential that such
23
     violations will recur.
24
     158.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
25
                           COUNT TEN – CALIFORNIA RALPH ACT
26
     159.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
27
     Complaint.
28
     160.   Plaintiffs are informed and believe that bias against plaintiffs’ perceived political


                      GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 28
                Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 29 of 31



1    affiliation with the protest against police violence and police racism, and bias against
2    plaintiffs’ perceived race, national origin, and/or religion, was a motivating reason for the
3    defendants’ above-described misconduct toward them.
4    161.   Defendants' above-described conduct violated plaintiffs’ rights to be free from
5    violence and intimidation by threat of violence because of their actual or perceived
6    political affiliation and/or viewpoint, in violation of California Civil Code § 51.7.
7    162.   As a result of defendants’ wrongful conduct, the plaintiffs suffered damages as
8    alleged above.
9    163.   As a result of defendants’ wrongful conduct, and the potential that such conduct
10   will recur, the plaintiffs and class are entitled to relief from the potential that such
11   violations will recur.

12   164.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.

13                       COUNT ELEVEN – ASSAULT AND BATTERY

14   165.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this

15
     Complaint.

16
     166.   Defendants committed assault and battery on each of the plaintiffs, by shooting

17
     impact munitions at them and using chemical weapons and other force on them.
     167.   Said acts by defendants and/or each of them were unreasonable and excessive uses
18
     of force.
19
     168.   Plaintiffs did not consent to the use of force against them and were injured
20
     thereby.
21
     169.   As a result of defendants’ wrongful conduct, the plaintiffs suffered damages as
22
     alleged above.
23
     170.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
24
            COUNT TWELVE – FALSE ARREST AND FALSE IMPRISONMENT
25
                  PLAINTIFF KIERRA BROWN against ALL DEFENDANTS.
26
     171.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
27
     Complaint.
28
     172.   Plaintiff KIERRA BROWN and class members were arrested without reasonable


                     GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 29
              Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 30 of 31



1    suspicion and without probable cause to believe that they had committed any crime.
2    173.   As a result of defendants’ wrongful conduct, BROWN suffered damages as
3    alleged above.
4    174.   As a result of defendants’ wrongful conduct, and the potential that such conduct
5    will recur, BROWN and the class are entitled to relief from the potential that such
6    violations will recur.
7    175.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
8                             COUNT THIRTEEN – NEGLIGENCE
9    176.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
10   Complaint.
11   177.   Defendants, and/or each of them, individually and/or while acting in concert with

12   one another, owed plaintiffs the duty to use reasonable care to avoid causing foreseeable

13   injury and damage to plaintiffs during the events described in this Complaint the above-

14   described acts and omissions of defendants breached the duty of care defendants owed to

15
     plaintiffs.

16
     178.   In doing the acts and/or omissions as alleged herein, Defendants and/or each of

17
     them, breached said duty to use reasonable care and said breach of duty caused, and/or
     contributed to the cause, of plaintiffs’ injuries and damages as alleged in this Complaint.
18
     179.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
19
                                    X. PRAYER FOR RELIEF
20
            WHEREFORE, plaintiffs pray for judgment against defendants as follows:
21
     1.     For an order certifying the class pursuant to Federal Rules of
22
     Civil Procedure 23(b)(2);
23
     2.     For preliminary and permanent injunctive relief restraining defendants from
24
     engaging in the unlawful and unconstitutional actions complained of above;
25
     3.     For a declaratory judgment that defendants’ conduct complained of herein violated
26
     plaintiffs’ rights under the Constitution and laws of the United States and California;
27
     4.     For past, present and future general damages for the named individual plaintiffs,
28
     including but not limited to, pain, suffering, permanent disfigurement and/or emotional


                    GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 30
             Case 3:21-cv-02881-TSH Document 1 Filed 04/21/21 Page 31 of 31



1    distress to be determined according to proof;
2    5.     For past, present and future special damages for the named individual plaintiffs,
3    including, but not limited to, medical expenses, lost wages, damage to career and/or other
4    out of pocket losses to be determined according to proof;
5    6.     For punitive damages against the individual defendants and/or each of them, to be
6    determined according to proof;
7    7.     For statutory damages and exemplary damages pursuant to Cal. Civil Code §§ 52
8    and 52.1, to be determined according to proof, and for a $25,000 civil penalty per
9    violation pursuant to Cal. Civil Code § 52 for each plaintiff;
10   8.     For pre- and post-judgment interest as permitted by law;
11   9.     For attorneys' fees pursuant to 42 U.S.C. § 1988 and Cal. Civil Code §§ 52 and

12   52.1, and/or other authorities, to be determined according to proof;

13   10.    For costs of suit;

14   11.    For such other and further relief as the Court may deem just and proper.

15
             XI. CERTIFICATION OF INTERESTED ENTITIES OR PERSONS

16
            Pursuant to Civil L.R. 3-16, the undersigned certifies that as of this date, other

17
     than the named parties, there is no such interest to report.
                                   XII. JURY TRIAL DEMAND
18
           Plaintiffs demand a jury trial.
19
     Dated: April 19, 2021        Respectfully submitted,
20
                                  /S/ Rachel Lederman
21                                Alexsis C. Beach & Rachel Lederman, Attorneys
22                                Flynn Law Office
                                  Attorneys for plaintiffs
23

24

25

26

27

28




                   GAFFETT et al. v. CITY OF OAKLAND | COMPLAINT | 31
